FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 24, 2022

                                        No. 04-22-00178-CV

               WEBB CONSOLIDATED INDEPENDENT SCHOOL DISTRICT,
                                   Appellant

                                                 v.

                              Robert MARSHALL and Amy Marshall,
                                          Appellees

                     From the County Court At Law No 1, Webb County, Texas
                               Trial Court No. 2020CVK001053C1
                            Honorable Hugo Martinez, Judge Presiding


                                           ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

       Appellant’s reply brief was due on August 22, 2022. However, the appellant has filed a
motion requesting an extension of time to file its reply brief. The motion is GRANTED. The
appellant’s reply brief is due on or before September 21, 2022.

           It is so ORDERED on August 24, 2022.

                                                                PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT